                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                )
                                                        ) CR 9-105
           V.                                           ) CV 19-246
                                                        )
RUBEN MITCHELL                                          )

                                            OPINION AND ORDER

                                                     SYNOPSIS

           In this action, on October 30, 2013, a jury convicted Defendant of violating 21 U.S.C. §

846. On March 3, 2014, Defendant was sentenced to a term of imprisonment of 240 months,

followed by supervised release.1 The sentence was based, in part, on an Information identifying

Defendant’s conviction in the Superior Court of California as the basis for an enhancement

pursuant to 21 U.S.C. § 851. Defendant, represented by counsel, objected to the Section 851

enhancement, on grounds that the conviction had been set aside and dismissed. The Court, in

Tentative Findings and Rulings dated February 28, 2014, rejected Defendant’s argument.

           Defendant appealed, and the Court of Appeals affirmed. On July 22, 2016, Defendant

filed a Motion to Vacate pursuant to 28 U.S.C. § 2255. The Motion asserted that California’s

Cal. Penal Code § 1170.18 (“Proposition 47”), enacted in November, 2014, had invalidated the

prior California felony drug conviction used to enhance Defendant’s sentence pursuant to

Section 851. Therein, Defendant indicated he had filed a petition in state court on May 18, 2016,

seeking to have the prior felony conviction reclassified as a misdemeanor, pursuant to

Proposition 47. The Government opposed the Motion, in part, as premature, as the California

Court had not ruled on Defendant’s petition. By Order dated August 19, 2016, the Court denied

Defendant’s Motion, in part as premature. On August 16, 2017, Defendant filed a Motion for


1
    Judge Cercone presided over this matter until it was transferred to my docket on March 8, 2019.

                                                           1
Leave to file an Amended Motion pursuant to Section 2255. His proposed Amended Motion

asserts that he was unable to obtain Proposition 47 relief because his California conviction had

already been set aside. He argues, nonetheless, that Proposition 47 invalidates his prior felony

and, consequently, his Section 851 sentencing enhancement. In addition, Defendant contends

that counsel was ineffective in dealing with the sentencing enhancement, as well as in dealing

with various evidentiary matters.

        For the following reasons, Defendant’s Motion for Leave to Amend Motion to Vacate

will be granted in part and denied in part, and his Amended Motion to Vacate will be denied. No

certificate of appealability shall issue.

                                                 OPINION

            I.      APPLICABLE STANDARDS

        A prisoner in federal custody may move to vacate his sentence under 28 U.S.C. § 2255 if

such "sentence was imposed in violation of the Constitution or laws of the United States." 28

U.S.C. § 2255(a). "[R]elief under § 2255 is available only when 'the claimed error of law was a

fundamental defect which inherently results in a complete miscarriage of justice, and ...

present[s] exceptional circumstances where the need for the remedy afforded by the writ ... is

apparent.'" United States v. Travillion, 759 F.3d 281, 288 (3d Cir. 2014) (quoting Davis v.

United States, 417 U.S. 333, 346, 94 S. Ct. 2298, 41 L.Ed.2d 109 (1974)). A district court need

not hold an evidentiary hearing on a Section 2255 motion if the motion, files, and records show

conclusively that the defendant is not entitled to relief. United States v. Ritter, 93 F. App’x 402,

404 (3d Cir. 2004). In this case, an evidentiary hearing is unnecessary, and the Motion will be

disposed of on the record.




                                                  2
             II.      DEFENDANT’S MOTION

        The Government opposes Defendant’s Amended Motion, on several grounds: 1) that the

Court of Appeals, in United States v. Mitchell, 625 Fed. Appx. 113 (3d Cir. 2015), already

confirmed that his California drug conviction qualifies as a felony drug offense under Section

851; 2) that Defendant’s Amended Motion is, in fact a new Motion, because there is no pending

motion that may be amended; thus, it requires certification from the Court of Appeals as a

second or successive motion; and 3) because the Amended Motion was filed more than one year

after certiorari was denied in this matter, the Motion is untimely. The Government also offers

substantive opposition to Defendant’s claims.

                   A. Sentencing Enhancement

        I note that Defendant raised the enhancement issue now presented in his first, timely

Section 2255 Motion. Defendant was in the process of attempting to obtain relief at the state

level at the time of his initial Section 2255 Motion. This Court denied that initial Motion as

premature, clearly contemplating that a renewed or amended Motion might follow upon

resolution of the state court process. I am loath, under such circumstances, to flatly deny

Defendant leave to file an Amended Motion as untimely. However, I agree with the Government

that Defendant may not relitigate issues already addressed by the Court of Appeals. The Court

of Appeals specifically noted that Defendant’s prior conviction had been set aside pursuant to

Cal. Penal Code § 1203.4, and that the offense nonetheless counted as a prior conviction for

purposes of 21 U.S.C. §§ 841 and 851.2 The Court of Appeals did not, however, address the




2
  Indeed, Section 1203.4 provides that “in any subsequent prosecution of the defendant for any other offense, the
prior conviction may be pleaded and proved and shall have the same effect as if probation had not been granted or
the accusation or information dismissed.” Cal. Pen. Code 1203.4 (emphasis added).

                                                         3
effect of Proposition 47 on Defendant’s sentence. Defendant’s Amended Motion will be

accepted to that extent.3

        In that regard, Defendant asserts that after he petitioned the California court pursuant to

Proposition 47, he was unable to obtain relief due to the prior dismissal pursuant to Section

1203.4. He suggests that even though Proposition 47 is unavailable to him, his prior felony

should be considered a misdemeanor. That finding must be made via petition to a California

court, as Proposition 47 relief is not automatic for previously-convicted defendants. Even those

who have received such relief, however, have not succeeded in attacking their enhanced federal

sentences. Our Court of Appeals held that because “the subsequent reclassification of [a

defendant’s] California conviction [pursuant to Proposition 47] had no bearing on that

conviction's underlying lawfulness, he remains eligible for the sentence enhancement he

received.” United States v. London, 747 F. App'x 80, 85 (3d Cir. 2018); see also United States v.

Sanders, 909 F.3d 895 (7th Cir. 2018), United States v. Diaz, 838 F.3d 968, 973 (9th Cir. 2016).

Proposition 47 does not entitle him to the relief sought, and our Court of Appeals has already

reached a similar conclusion regarding the Section 1203.4 dismissal. Defendant’s Motion must

be denied.

                 B. Ineffective Assistance

        In his proposed Amended Motion, Defendant contends that counsel was ineffective with

respect to the sentencing enhancement and various evidentiary matters. In the first instance, that

Defendant’s proposed ineffective assistance claims face timeliness barriers. “[A] District Court

may, in its discretion, permit an amendment to a petition to provide factual clarification or

amplification after the expiration of the one-year period of limitations, as long as the petition


3
  Defendant’s ineffective assistance claims, raised in the proposed Amended Motion, are separately discussed at IIB
infra.

                                                         4
itself was timely filed and the petitioner does not seek to add an entirely new claim or new theory

of relief.” United States v. Thomas, 221 F.3d 430, 436 (3d Cir. 2000). Defendant’s initial

Section 2255 petition raised no ineffective assistance claims. The claims that he now seeks to

assert add new theories, rather than providing factual clarification to those previously asserted.

In other words, Defendant’s ineffective assistance claims do not relate back to his timely filed

Motion to Vacate. Leave to amend, to that extent, is denied.

       Even if I were to grant leave to amend and consider the substance of Defendant’s

ineffective assistance claims, however, those claims could not succeed. In the context of an

ineffective assistance of counsel claim, a court should be "highly deferential" when evaluating an

attorney's conduct; there is a "strong presumption" that the attorney's performance was

reasonable. Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). "It is...only the rare claim of ineffectiveness of counsel that should succeed under the

properly deferential standard to be applied in scrutinizing counsel's performance." United States

v. Gray, 878 F. 2d 702, 711 (3d Cir. 1989). To demonstrate that counsel was ineffective, a

defendant must show that counsel's performance fell below "the wide range of professionally

competent assistance" and also that the deficient conduct prejudiced defendant. Strickland, 466

U.S. at 687. Moreover, counsel is not ineffective for failing to raise meritless claims. See Parrish

v. Fulcomer, 150 F.3d 326, 328 (3d Cir. 1998). "It is… only the rare claim of ineffectiveness of

counsel that should succeed under the properly deferential standard to be applied in scrutinizing

counsel's performance." Gray, 878 F. 2d at 711.

       Given my conclusions today, Defendant cannot demonstrate that counsel’s conduct was

deficient, or caused the type of prejudice required, in terms of his sentencing enhancement.

Moreover, Defendant’s contentions regarding counsel’s failure to obtain evidence about witness



                                                  5
Anthony Walker, subpoena agent Herbert Strolbol, or seek a fingerprint analysis likewise fail.

The Court of Appeals, in rejecting Defendant’s sufficiency of the evidence argument, noted that

it had “little trouble upholding the jury’s verdict.” Mitchell, 625 F. App’x at 118. It recounted

evidence in addition to the matters that Defendant seeks to raise, including Defendant’s luggage

situation, travel to Pittsburgh, unexplained income, and the testimony of more than one co-

conspirator. Defendant has presented no grounds for concluding that counsel’s approaches to

these matters were deficient, or for finding a reasonable probability that the result would have

been different had counsel acted differently.

           III.    CERTIFICATE OF APPEALABILITY

    Under 28 U.S.C.§ 2253(c)(2), a "certificate of appealability may issue only if the applicant

has made a substantial showing of the denial of a constitutional right." For the reasons stated

above, Defendant has not made such a showing. Therefore, a certificate of appealability will not

issue.




                                                 6
                                          CONCLUSION

   In conclusion, Defendant’s Motion for Leave to Amend is granted, solely to the extent that

Defendant’s claims regarding his sentencing enhancement, not already decided by the Court of

Appeals, are accepted for review. Considering those claims, however, I conclude that Defendant

has not demonstrated entitlement to relief pursuant to Section 2255. No certificate of

appealability shall issue. An appropriate Order follows.



                                                            BY THE COURT:



                                                            __________________________

                                                            Donetta W. Ambrose
                                                            Senior Judge, U.S. District Court

Dated: May 10, 2019




                                                7
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        ) CR 9-105
       V.                               ) CV 19-246
                                        )
RUBEN MITCHELL                          )

                                        ORDER

       AND NOW, this 10th day of May, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Defendant’s Motion to Vacate [2636] is DENIED. No certificate of

appealability shall issue.


                                                      BY THE COURT:



                                                      __________________________

                                                      Donetta W. Ambrose
                                                      Senior Judge, U.S. District Court




                                           8
